Citation Nr: 1700358	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  06-38 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus.

2.  Entitlement to an increased rating for peripheral neuropathy of the bilateral lower extremities.

3.  Entitlement to an increased rating for bilateral retinopathy.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Gibson
INTRODUCTION

The Veteran served on active duty in the U.S. Army from May to November 1960 and from February 1962 to July 1983.

This appeal to the Board of Veterans' Appeals (Board) is from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDING OF FACT

In February 2016, the Veteran filed a statement containing his name and claim number that indicated he wished to cancel all of his current appeals.


CONCLUSION OF LAW

The criteria are met for a withdrawal of his claims for service connection for hypertension and for increased ratings for diabetes, peripheral neuropathy, and bilateral retinopathy.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing and must include the name of the claimant, the claim number, and a statement that the appeal is being withdrawn.  The statement must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  

In February 2016, the Veteran filed a statement, indicating he wished to withdraw his appeals.  This statement complies with the requirements of Section 20.204(b). As the Board had not yet issued a decision concerning this claim upon receipt of the statement, the criteria are met for withdrawal of the appeal.  See id.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  38 U.S.C.A. § 7105(d).  Accordingly, further action by the Board concerning this claim is unwarranted, and the appeal is dismissed.  Id. 


ORDER

The claim of entitlement to an increased rating for diabetes is dismissed.

The claim of entitlement to an increased rating for bilateral lower peripheral neuropathy is dismissed.

The claim of entitlement to an increased rating for bilateral retinopathy is dismissed.

The claim of entitlement to service connection for hypertension is dismissed.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


